Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In response Applicant RCE filed on March 10, 2022, referring to claims amendment of 02/24/2022. The Examiner acknowledges the following: 
Claims 1, 14 and 15 amended. 
Claim 11 was canceled by Applicant.
Currently claims 1 – 15 are pending. Claim 11 was canceled by Applicant; therefore, claims 1 – 10 and 12 – 15 are being considered for examination.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 03/10/2022 has been entered.


Allowable Subject Matter
4	Claims 1 – 10 and 12 – 15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: The closest art of record teaches: 
	An image processing apparatus (Matsubayashi – US 10,297,230 B2) comprising at least one processor that operates as: a first acquiring unit configured to acquire first image data obtained by imaging of an object; a second acquiring unit configured to acquire information related to a first exposure value used for imaging; a setting unit configured to set any of a plurality of display modes including a first display mode and a second display mode; and a generating unit configured to generate, from the first image data, second image data corresponding to a display mode set by the setting unit, wherein in a case where the first display mode has been set by the setting unit, the generating unit generates second image data having brightness corresponding to the first exposure value, so that a correspondence relationship which corresponds to the first exposure value is obtained as a correspondence relationship between brightness of the object and display brightness, in a case where the second display mode has been set by the setting unit, the generating unit generates second image data having brightness corresponding 
	An image processing apparatus (Aiba) – US 9,501,855 B2) comprising a metadata acquiring unit that acquires metadata of image data; and a processor that processes a graphics image to be superimposed on the image data based on the metadata, wherein the metadata acquiring unit acquires a Diffuse White luminance indicating a luminance value of white serving as a reference of the image data as the metadata, and the processor adjusts a luminance of the graphics image based on the Diffuse White luminance, wherein the processor compares the Diffuse White luminance with a reference luminance of a display that displays the image data and adjusts the luminance of the graphics image based on the larger luminance information.
	A picture display device (Yoshizawa – US 2015/0242986 A1) comprising an individual information storage unit for correlating and storing individual setting information and operator information; an operator identification unit for identifying an operator operating the picture display device; an operation confirmation unit for confirming whether the information of the operator identified by the operator identification device and who will operate the picture display device matches the operator information stored in the individual information storage unit; and a control unit for reading out the individual setting 
	An image capturing control apparatus (Kitaya – US 2017/0230578 A1) configured to switch between a first mode in which a specific setting relating to image capturing is automatically performed and a second mode in which the specific setting is performed based on an amount of user operation and a control unit configured to perform control, in a case where the first mode is switched to the second mode by a user operation before the image capturing preparation instruction is received, the second mode is not switched to the first mode based on a release of the image capturing preparation instruction, and in a case where the first mode is switched to the second mode by a user operation during the image capturing preparation instruction is being received, the second mode is switched to the first mode based on the release of the image capturing preparation instruction is being received.
The prior art of record teaches some features of the present invention such as an image processing apparatus comprising at least one processor that operates as: a first acquiring unit configured to acquire first image data obtained by imaging of an object; a second acquiring unit configured to acquire information related to a first exposure value used for imaging; a setting unit configured to set any of a plurality of display modes including a first display mode and a second display mode; and a generating unit configured to generate, from the first image data, second image data corresponding to a display mode set by the setting unit, wherein in a case where the first display mode has been set by the setting unit, the generating unit generates second image data having 



	The prior art of record teaches an image processing apparatus with a processor, which includes and operates  a first and a second acquiring image data as to acquire the image of an object; a setting unit that sets a plurality of display modes including a first and a second display mode; a generating unit that generates from the first image data, a second image data corresponding to a display mode set by the setting unit; the second image data having a brightness corresponding to a first exposure value (Matsubayashi). It also teaches a picture display device with an individual information storage unit which correlates and store individual setting information and operator information that identifies an operator operating the picture display device (Yoshizawa). The prior art also teaches an image capturing apparatus that switches between a first mode with a specific setting related to the image capturing and a second mode with a specific setting (Kitaya).
 	The prior art combination of Matsubayashi with Yoshizawa and Kitaya fails to explicitly teach an image capture apparatus wherein the first and the second settings of the signal processing for the display can be identified, wherein the first settings of the signal processing for display and the second settings of the signal processing for recording include at least one of the properties of an opto-electronic transfer function (OETF), tone mapping, and color reproduction properties, and wherein at least one of the first settings of signal processing for display differs form the second settings of the signal processing for recording. Therefore, as discussed above, claim 1 is allowable over the prior art of record.

Regarding Claims 2 – 10, 12 and 13:

Therefore, claims 2 – 10, 12 and 13 are allowable for the same reasons as claim 1.


Regarding Claim 14:
	Claim 14 pertains to the method steps as for controlling an image capture apparatus as disclosed in claim 1. In order to operate and control an image capture apparatus as disclosed in claim 1, it would have necessitated to perform the method steps as disclosed in claim 14. On the other hand, claim 14 includes similar limitations as the ones disclosed in claim 1.
As discussed for claim 1, the prior art of record teaches an image processing apparatus with a processor, which includes and operates  a first and a second acquiring image data as to acquire the image of an object; a setting unit that sets a plurality of display modes including a first and a second display mode; a generating unit that generates from the first image data, a second image data corresponding to a display mode set by the setting unit; the second image data having a brightness corresponding to a first exposure value (Matsubayashi). It also teaches a picture display device with an individual information storage unit which correlates and store individual setting information and operator information that identifies an operator operating the picture display device (Yoshizawa). The prior art also teaches an image capturing apparatus that 
	The prior art combination of Matsubayashi with Yoshizawa and Kitaya fails to explicitly disclose a control method for an image capture apparatus, the method comprising controlling an image capture apparatus wherein the first and the second settings of the signal processing for the display can be identified, wherein the first settings of the signal processing for display and the second settings of the signal processing for recording include at least one of the properties of an opto-electronic transfer function (OETF), tone mapping, and color reproduction properties, and wherein at least one of the first settings of signal processing for display differs from the second settings of the signal processing for recording. Therefore, as discussed above, claim 1 is allowable over the prior art of record. Therefore, claim 14 is allowable over the prior art of record.

Regarding Claim 15:
	Claim 15 pertains to a non-transitory computer-readable medium that stores a program causing, when executed by a computer included in the image capture apparatus, to perform a control method as the one disclosed in claim 14 as to control the image capture apparatus as disclosed in claim 1. In order to operate and control an image capture apparatus as disclosed in claim 1, performing the method steps as disclosed in claim 14, it would have necessitated to have a program as part of a non-transitory computer-readable recording medium as disclosed in claim 15. On the other hand, claim 15 includes similar limitations as the ones disclosed in claim 1.

	The prior art combination of Matsubayashi with Yoshizawa and Kitaya fails to explicitly disclose a non-transitory computer-readable medium that stores a program including the control method steps for controlling an image capture apparatus, the method comprising an image capture apparatus wherein the first and the second settings of the signal processing for the display can be identified, wherein the first settings of the signal processing for display and the second settings of the signal processing for recording include at least one of the properties of an opto-electronic transfer function (OETF), tone mapping, and color reproduction properties, and wherein at least one of the first settings of signal processing for display differs from the second settings of the signal processing for recording. Therefore, as discussed above, claim 1 is allowable over the prior art of record. Therefore, claim 15 is allowable over the prior art of record.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. T. Kimpe et al., US 2015/0269882 A1 – it teaches a method for improving visualization in an image display: operating the display at a first luminance setting; receiving a request for improved visualization; modifying the luminance of the display to cause the display to operate at a second luminance setting that is higher than the first luminance setting; and returning the display to the first luminance setting; wherein the calibration parameters of the display are adapted such that the display complies to a standard when the display operates at the first luminance setting, while the display is gradually transitioning from the first luminance setting to the second luminance setting, and while the display operates at the second luminance setting.
2. Yafei Bi et al., US 9,396,684 B2 – it teaches a display, comprising: a display pixel array having rows and columns of display pixels; a digital-to-analog converter that receives digital display data and that provides corresponding analog display data signals to the columns of display pixels based on a reference voltage received at a control input to the digital-to-analog converter; a brightness controller having a plurality of peak luminance control profiles; and a circuit that produces an output that selects one of the plurality of 
3. K. Matsubayashi, US 10,297,230 B2 – it teaches an image processing apparatus includes: a first acquiring unit configured to acquire first image data; a second acquiring unit configured to acquire information related to a first exposure value; a setting unit configured to set any of a plurality of display modes; and a generating unit configured to generate second image data from the first image data, wherein in a case where a first display mode has been set, the generating unit generates second image data having brightness corresponding to the first exposure value, in a case where a second display mode has been set, the generating unit generates second image data having brightness corresponding to a second exposure value, and the second exposure value used in the second display mode is changeable in accordance with a user instruction. 
4. M. Aiba et al, US 9,501,855 B2 – it teaches an image processing apparatus comprising: a metadata acquiring unit that acquires metadata of image data; and a processor that processes a graphics image to be superimposed on the image data based on the metadata, wherein the metadata acquiring unit acquires a Diffuse White luminance indicating a luminance value of white serving as a reference of the image data as the metadata, and the processor adjusts a luminance of the graphics image based on the Diffuse White luminance, wherein the processor compares the Diffuse White luminance with a reference luminance of a display that displays the image data and adjusts the luminance of the graphics image based on the larger luminance information and, wherein the processor adjusts the luminance of the graphics image based on the reference 


Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697